Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16831211 filed on 03/26/2020.  
Claims 1-20 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 03/26/2020 and 03/16/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-11, 13, 14 and 16-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.    

6.	Claim 1 recites A method, comprising: obtaining .. first acquired well data; generating .. first augmented well data based on the first acquired well data, wherein the first augmented well data is generated using at least one geological factor and at least one drilling factor; generating .. a model using .. the first acquired well data and the first augmented well data, .. generating .. adjusted well data for a region of interest using the model and second acquired well data, which is an abstract idea of Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because generating a model is a process that, under Broadest Reasonable Interpretation, can be performed in the mind, since it involves evaluation, judgement or observation. Further, it is also an abstract idea of Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk), because generating a drilling model is a business process for risk mitigation. Claims 11 and 16 recite similar abstract ideas. 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as by a computer processor, a plurality of machine- learning epochs, wherein the model is trained by replicating a portion of the first acquired well data and the first augmented well data during a machine-learning epoch among the plurality of machine-learning epochs, a logging system coupled to a plurality of logging tools, a simulator comprising a computer processor, wherein the simulator is coupled to the logging system, A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).  
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 6A  and paragraphs 73-80 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). 
Dependent Claims 2, 3, 8, 13, 14 and 17-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 2, 3, 8, 13, 14 and 17-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 6A  and paragraphs 73-80 of the published  Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 4-7, 9 and 10 are extensions of the abstract idea noted in the independent claims, such as wherein the at least one geological factor comprises one or more of the following: a difference in thickness of a subsurface layer due to compaction, expansion, subsidence, or pinch out; a fault within a subsurface layer that induces a change in a well log in response to cementation, because they further the limitations of the independent claims, which are directed to Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and to Certain Methods of Organizing Human Activity, including fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
 
Therefore, Claims 1-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1, 3-7, 10, 11, 13-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Boualleg et al. (US Patent Publication 20220170359 A1 - hereinafter Boualleg) in view of Li et al. (US Patent Publication 20220099855 A1 - hereinafter Li).

9.	As per Claim 1, Boualleg teaches: 
A method, comprising: 
obtaining, by a computer processor, first acquired well data [BOUALLEG reads on: Abstract, "A method can include acquiring drilling performance data for a downhole tool; modeling drilling performance of the downhole tool to generate results; training a machine learning model using the drilling performance data and the results to generate a trained machine learning model; and predicting behavior of the downhole tool using the trained machine learning model."; Fig. 7, Acquire Offset Well Data 710, Acquire Subject Well Data; Fig. 46, Processor(s) 4604]; 
generating, by the computer processor, first augmented well data based on the first acquired well data [BOUALLEG reads on: para 377, "As an example, one or more augmentation techniques may be applied to generate augmented data from operational data and/or simulated data for purposes of supplementing operational data for training and/or testing."], wherein the first augmented well data is generated using at least one geological factor and at least one drilling factor [BOUALLEG reads on: Fig. 7, During Drilling, Correlate Data with Offset Well Data 760, Adjust MD of Formation Tops using Correlation / Adjust Downhole using Est. MD 770, Use MD-Adjusted Data & Model to Direct Bit 780 - During Drilling, Correlate Data with Offset Well Data 760 is at least one drilling factor, Adjust MD of Formation Tops using Correlation is at least one geological factor (formation top is a geological formation); Fig. 8, Acquire offset well data (e.g., steering commands, drilling parameters, drilling dynamics and mechanics data, LWD data, caliper and D&I responses) 810]; ... 
... generating, by the computer processor, adjusted well data for a region of interest using the model and second acquired well data [BOUALLEG reads on: Abstract, as above; para 186, "The aforementioned PETREL framework provides components that allow for optimization of exploration and development operations. The PETREL framework includes seismic to simulation software components that can output information for use in increasing reservoir performance, for example, by improving asset team productivity. Through use of such a framework, various professionals (e.g., geophysicists, geologists, well engineers, reservoir engineers, etc.) can develop collaborative workflows and integrate operations to streamline processes. Such a framework may be considered an application and may be considered a data-driven application (e.g., where data is input for purposes of modeling, simulating, etc.)"; para 188, "As an example, a framework can include a model simulation layer along with a framework services layer, a framework core layer and a modules layer. The framework may include the OCEAN framework where the model simulation layer can include or operatively link to the PETREL model-centric software package that hosts OCEAN framework applications. In an example embodiment, the PETREL software may be considered a data-driven application. The PETREL software can include a framework for model building and visualization."; para 190, "As an example, a model simulation layer may provide domain objects, act as a data source, provide for rendering and provide for various user interfaces. Rendering may provide a graphical environment in which applications can display their data while the user interfaces may provide a common look and feel for application user interface components."; para 191, "As an example, the system 300 may be used to perform one or more workflows. A workflow may be a process that includes a number of worksteps. A workstep may operate on data, for example, to create new data, to update existing data, etc. As an example, a workflow may operate on one or more inputs and create one or more results, for example, based on one or more algorithms. As an example, a system may include a workflow editor for creation, editing, executing, etc. of a workflow. In such an example, the workflow editor may provide for selection of one or more pre-defined worksteps, one or more customized worksteps, etc. As an example, a workflow may be a workflow implementable at least in part in the PETREL framework (e.g., within the DELFI environment, etc.), for example, that operates on seismic data, seismic attribute(s), etc." - create new data, update existing data is adjusted well data; para 220, "A traveling cylinder graphic 532 is shown being rendered where such a graphic can include information such as location of a drillstring or a portion thereof (e.g., a bit) and, for example, one or more of a location of a target, a location of another borehole, etc." -  a graphic can include information such as location of a drillstring .. a location of a target, a location of another borehole is a region of interest using the model; para 221, "As an example, the traveling cylinder graphic 532 can be utilized for anti-collision planning, control, drilling, etc., particularly in in densely drilled areas (e.g., onshore and/or offshore). As an example, a planned or actual subject survey can be at the center and representations of offset wellbores can be rendered along with, for example, distance and direction from the subject well. Real-time directional survey measurements while drilling may be utilized to update one or more renderings, which can help to visualize subsurface conditions and, for example, reduce risk of collision with one or more existing wellbores."].
Boualleg does not explicitly teach, but Li teaches: 
... generating, by the computer processor, a model using a plurality of machine- learning epochs [LI reads on: Fig. 9, Method 900, Plot 901; Fig. 20, system 2000, processors 2002; para 157, "In the example of FIG. 9, the plot 901 shows an example of loss versus epochs for supervised training of a ML model with (solid line) and without (dashed line) the benefit of a trained ML model as trained using unsupervised learning."] and the first acquired well data and the first augmented well data [LI reads on: Fig. 1, system 100, Seismic Data 112, Other Information 114, Processing 116, Model Simulation 180; para 29, "In the example of FIG. 1, the management components 110 include a seismic data component 112, an additional information component 114 (e.g., well/logging data), a processing component 116, .."; para 154, "Where a change occurs in stratigraphy, an interpreter may be able to determine that a portion of an earth model could be improved and the interpreter may resort to labeling, for example, to replace or augment the trained, specific ML model. .. In such an approach, an interpreter may visualize a rendering of an earth model with respect to the trained, specific ML models utilized. In such an approach, an interpreter may decide to refine one or more regions, which may be accomplished by selecting a region, automatically selecting the training data (e.g., as labeled) and adjusting and/or augmenting the training data to retrain a specific ML model for that region, which can then be executed to process the corresponding seismic data, which may generate a refined earth model for that region."], 
wherein the model is trained by replicating a portion of the first acquired well data and the first augmented well data during a machine-learning epoch among the plurality of machine-learning epochs [LI reads on: para 159, "In such an approach, an interpreter may visualize a rendering of an earth model with respect to the trained, specific ML models utilized. In such an approach, an interpreter may decide to refine one or more regions, which may be accomplished by selecting a region, automatically selecting the training data (e.g., as labeled) and adjusting and/or augmenting the training data to retrain a specific ML model for that region, which can then be executed to process the corresponding seismic data, which may generate a refined earth model for that region. .. As to supervised training of a second ML model for a selected region within the Solsikke area (e.g., an area within the More Basin) for purposes of outputting detailed stratigraphy in the selected region (e.g., generating a stratigraphic earth model of the selected region, etc.), it can be initialized from the trained ML model that has been trained via unsupervised learning using the Solsikke seismic cube." - supervised training of a second ML model .. initialized from the trained ML model that has been trained via unsupervised learning is wherein the model is trained by replicating a portion of the first acquired well data and the first augmented well data during a machine-learning epoch]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg to incorporate the teachings of Li in the same field of endeavor of modeling drilling performance to include generating, by the computer processor, a model using a plurality of machine- learning epochs and the first acquired well data and the first augmented well data, wherein the model is trained by replicating a portion of the first acquired well data and the first augmented well data during a machine-learning epoch among the plurality of machine-learning epochs . The motivation for doing this would have been to improve the drilling performance modeling of Boualleg by efficiently training the model. See Li, Abstract, "A method can include receiving a first trained machine model trained via unsupervised learning using unlabeled seismic image data; receiving labeled seismic image data acquired via an interactive interpretation process; and building a second trained machine model, as initialized from the first trained machine model, via supervised learning using the received labels, where the second trained machine model predicts stratigraphy of a geologic region from seismic image data of the geologic region.".

10.	As per Claim 3, Boualleg in view of Li teaches: 
The method of claim 1 [as above], further comprising:
Boualleg further teaches: 
... wherein the second augmented well data is used to train the model [BOUALLEG reads on: paras 284, 286, 287, as above, Claim 2].
Boualleg does not explicitly teach, but Li further teaches: 
... obtaining third acquired well data regarding a single rock facies within a formation; adjusting the third acquired well data [LI reads on: Fig. 2, Sedimentary Basin 210, Method 220, Data Acquisition 224, Horizon, Facies T1, Facies T2; Fig. 1, para 29, as above, Claim 1; para 48, "In FIG. 2, the sedimentary basin 210, which is a geologic environment, includes horizons, faults, one or more geobodies and facies formed over some period of geologic time. These features are distributed in two or three dimensions in space, for example, with respect to a Cartesian coordinate system (e.g., x, y and z) or other coordinate system (e.g., cylindrical, spherical, etc.). As shown, the model building method 220 includes a data acquisition block 224 and a model geometry block 228. Some data may be involved in building an initial model and, thereafter, the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc. As an example, data for modeling may include one or more of the following: depth or thickness maps and fault geometries and timing from seismic, remote-sensing, electromagnetic, gravity, outcrop and well log data. Furthermore, data may include depth and thickness maps stemming from facies variations (e.g., due to seismic unconformities) assumed to following geological events (“iso” times) and data may include lateral facies variations (e.g., due to lateral variation in sedimentation characteristics)." - the model may optionally be updated in response to .. additional data is adjusting the third acquired well data] 
using a predetermined deformation operation to generate second augmented well data, wherein the predetermined deformation corresponds to a plurality of rock facies with different spatial and lateral changes from the single rock facies [LI reads on: Fig. 2, Geobody, Faults, Horizon, Facies T1, Facies T2; para 43, "In the example of FIG. 1, the geologic environment 150 may include layers (e.g., stratification) that include a reservoir 151 and one or more other features such as the fault 153-1, the geobody 153-2, etc."; para 44, "FIG. 1 also shows the geologic environment 150 as optionally including equipment 157 and 158 associated with a well that includes a substantially horizontal portion that may intersect with one or more fractures 159. For example, consider a well in a shale formation that may include natural fractures, artificial fractures (e.g., hydraulic fractures) or a combination of natural and artificial fractures. As an example, a well may be drilled for a reservoir that is laterally extensive. In such an example, lateral variations in properties, stresses, etc. may exist where an assessment of such variations may assist with planning, operations, etc. to develop a laterally extensive reservoir (e.g., via fracturing, injecting, extracting, etc.)."; para 48, as above - facies variations (e.g., due to seismic unconformities) .. data may include lateral facies variations (e.g., due to lateral variation in sedimentation characteristics) is wherein the predetermined deformation corresponds to a plurality of rock facies with different spatial and lateral changes from the single rock facies], and  ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the further teachings of Li in the same field of endeavor of modeling drilling performance to include obtaining third acquired well data regarding a single rock facies within a formation; adjusting the third acquired well data using a predetermined deformation operation to generate second augmented well data, wherein the predetermined deformation corresponds to a plurality of rock facies with different spatial and lateral changes from the single rock facies. The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. 

11.	As per Claim 4, Boualleg in view of Li teaches: 
The method of claim 1, wherein the at least one geological factor [as above, Claim 1] comprises one or more of the following:
Boualleg does not explicitly teach, but Li further teaches: 
a difference in thickness of a subsurface layer due to compaction, expansion, subsidence, or pinch out [LI reads on: Fig. 13, seismic image1300, Seismic Traces, seismic information interpretation information depth information; para 205, "As shown in FIG. 13, the seismic image 1300 can be rendered using seismic image data that can be in the form of seismic traces, illustrated approximately in a graphic that includes waveforms of amplitude with respect to depth where traces are acquired with respect to time using seismic acquisition equipment. "; para 208, "In the example of FIG. 13, a series of vertical elements such as, for example, pixels, etc., are illustrated where at least some of the elements include associated information, which can include information for purposes of training a machine model. As shown, such information can include seismic information (e.g., information of a seismic signal or signals and/or derived from a seismic signal or signals), interpretation information (e.g., a classification or other characterization of what type of material, feature, etc., is at a location), and depth information (e.g., information as to the depth of the location with respect to a reference location)."; para 209, "As to depth, a scale is shown in FIG. 13 ranging from z meters to z+Δz meters. In such an example, z meters can be based on a reference location, which may be, for example, the surface of the Earth. As mentioned, time may be a proxy for depth (e.g., traveltime, etc.). In the example of FIG. 13, various windows (e.g., tiles) may be depth referenced with respect to a common reference location."; para 210, "As shown, each of the windows has a depth dimension that exceeds a width dimension and each of the windows includes an amount of depth diversity or vertical diversity. As to the window A, it spans the second unit with respect to depth. As to the window B, it spans the fourth and fifth units with respect to depth. As to the window C, it spans the sixth unit with respect to depth. As to the window D, it spans the sixth unit with respect to depth, noting that the stratigraphy of the window C and the stratigraphy of the window D share commonalities while being of different depth spans. As to training a NNS, training data that includes diversity can be diversity with respect to how compacted or expanded material is within a unit. In such an approach, a NNS can be trained to recognize (e.g., identify) a unit regardless of how compacted or expanded it may be. As an example, an interpreter may identify manually a region where a unit varies in its thickness with respect to depth to provide adequate training data as to depth thickness diversity, as a particular type of diversity. Such data may inform a NNS that a unit can appear compacted or expanded yet be the same unit."]; 
a fault within a subsurface layer that induces a change in a well log in response to cementation; 
drilling fluid from a drilling operation in a wellbore is mixed with measured rock in a formation, wherein the drilling fluid has a higher radioactivity level than the measured rock in the formation; and 
an amount of drilling mud between the formation and a gamma ray detector.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the further teachings of Li in the same field of endeavor of modeling drilling performance to include a difference in thickness of a subsurface layer due to compaction, expansion, subsidence, or pinch out . The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. 

12.	As per Claim 5, Boualleg in view of Li teaches: 
The method of claim 1 [as above], further comprising: 
Boualleg further teaches: 
determining a formation top of a subsurface layer [BOUALLEG reads on: Fig. 7, as above, Claim 1; Fig. 8, Determine estimates of formation tops and signatures of LWD measurements versus MD/TVD for subject well 820, Adjust MD of formation tops using the correlation at the surface or adjust downhole using the estimated MD 870; para 124, "As an example, a method can include accessing data from previous runs and using that data to plan a better next well (e.g., select more appropriate tools, bits, BHA and drilling parameters). As an example, during drilling, a method can include utilizing measured depth to trigger one or more drilling parameter changes (e.g., using an acceptable understanding of the formation). As an example, a gamma ray sensor can help to identify formation top changes, which may be utilized as a trigger."]
Boualleg does not explicitly teach, but Li further teaches: 
using the model and third acquired data [LI reads on: Fig. 1, as above, Claim 1; Fig. 2, as above, Claim 3].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the further teachings of Li in the same field of endeavor of modeling drilling performance to include using the model and third acquired data. The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. 

13.	As per Claim 6, Boualleg in view of Li teaches: 
The method of claim 1 [as above], further comprising: 
Boualleg further teaches: 
determining a predetermined well path for a drill bit through a formation [BOUALLEG reads on: Fig. 3, System 300, Evaluate Formation 314,  Generate Trajectory 324; para 180, "FIG. 3 shows an example of a system 300 that includes various equipment for evaluation 310, planning 320, engineering 330 and operations 340. For example, a drilling workflow framework 301, a seismic-to-simulation framework 302, a technical data framework 303 and a drilling framework 304 may be implemented to perform one or more processes such as a evaluating a formation 314, evaluating a process 318, generating a trajectory 324, validating a trajectory 328, formulating constraints 334, designing equipment and/or processes based at least in part on constraints 338, performing drilling 344 and evaluating drilling and/or formation 348." - generating a trajectory 324 is determining a predetermined well path for a drill bit through a formation; para 217, "FIG. 5 shows an example of a graphical user interface (GUI) 500 that includes information associated with a well plan."]; 
obtaining third acquired well data during a geosteering drilling operation based on the predetermined well path [BOUALLEG reads on: para 221, "As an example, the traveling cylinder graphic 532 can be utilized for anti-collision planning, control, drilling, etc., particularly in in densely drilled areas (e.g., onshore and/or offshore). As an example, a planned or actual subject survey can be at the center and representations of offset wellbores can be rendered along with, for example, distance and direction from the subject well. Real-time directional survey measurements while drilling may be utilized to update one or more renderings, which can help to visualize subsurface conditions and, for example, reduce risk of collision with one or more existing wellbores."]; and 
updating the predetermined well path using the model and the third acquired well data [BOUALLEG reads on: para 125, "As an example, a method can include utilizing various data in real-time to refine one or more drilling parameters (e.g., steering related, etc.) in real-time. For example, consider an approach that utilizes what is acquired or otherwise learned during drilling to optimize drilling (e.g., via a downhole controller and/or a surface controller). Such an approach can include planning to arrive at a plan and models (e.g., predictive models, sensitivity models, error models, etc.) where the plan and/or the models can be revised using information gleaned from drilling."; para 266, "The system 1070 can be utilized in a planning phase, re-planning phase, forensics phase, or in real-time. For example, one or more drilling plans may be revised during one or more drilling operations. As an example, consider revising one or more drilling parameters in real-time that may be to maintain drilling along a planned trajectory or to drill along a revised trajectory (e.g., an optimal or optimized trajectory or portion of a trajectory). As an example, drilling parameters can include one or more steering parameters that cause a drillstring to drill into rock along a desired trajectory through that rock (e.g., to reach an intended target)."; para 276, "FIGS. 11, 12, 13 and 14 show some examples of outputs that may be generated and output by the system 1070, which may be pre-drilling outputs for purposes of planning or during drilling outputs (e.g., real-time outputs during drilling operations, etc.)."].

14.	As per Claim 7, Boualleg in view of Li teaches: 
The method of claim 1, wherein the adjusted well data [as above, Claim 1] is 
Boualleg further teaches: 
used to update a structural model of a formation in a subsurface during a drilling operation through the formation [BOUALLEG reads on: Fig. 3, para 180, as above, claim 6; Fig. 8, Determine estimates of formation tops and signatures of LWD measurements versus MD/TVD for subject well 820, During real-time drilling, at the surface (or down hole if the estimates of the LWD and the steering model are loaded in the tool and ROP is available) correlate the LWD patterns from the offset wells with real-time recordings from the LWD (e.g. gamma ray) 860, Adjust MD of formation tops using the correlation at the surface or adjust downhole using the estimated MD 870, Use the MD-adjusted LWD patterns and the steerability model (e.g., closed-loop) in predicting to the bit or ahead of the bit to hit the target(s) including uncertainty in steerability model parameters as well as including maximum ability of tool to drill a curve and uncertainties in future MD-formation top changes. 880; para 124, as above, Claim 5; para 204, "As an example, a workflow can include considering a well trajectory, including an accepted well engineering plan, and a formation evaluation. Such a workflow may then pass control to a drilling service provider, which may implement the well engineering plan, establishing safe and efficient drilling, maintaining well integrity, and reporting progress as well as operating parameters (see, e.g., the blocks 344 and 348). As an example, operating parameters, formation encountered, data collected while drilling (e.g., using logging-while-drilling or measuring-while-drilling technology), may be returned to a geological service provider for evaluation. As an example, the geological service provider may then re-evaluate the well trajectory, or one or more other aspects of the well engineering plan, and may, in some cases, and potentially within predetermined constraints, adjust the well engineering plan according to the real-life drilling parameters (e.g., based on acquired data in the field, etc.)."].

15.	As per Claim 10, Boualleg in view of Li teaches: 
The method of claim 1, wherein the at least one drilling factor [as above, Claim 1] comprises one or more of the following: 
Boualleg further teaches: 
a stick-and-slip action resulting in movement of a logging tool being stuck in a wellbore; 
a predetermined calibration of the logging tool; 
a drilling mud weight within the wellbore [BOUALLEG reads on: Fig. 4, Mud Tanks 430; Fig. 32, System 3200, User Entry 3216, Mud Weight Etc., Remote Drilling System 3240, Planning System 3292; para 135, "FIG. 2 shows an example of a wellsite system 200 (e.g., at a wellsite that may be onshore or offshore). As shown, the wellsite system 200 can include a mud tank 201 for holding mud and other material (e.g., where mud can be a drilling fluid), a suction line 203 that serves as an inlet to a mud pump 204 for pumping mud from the mud tank 201 such that mud flows to a vibrating hose 206, a drawworks 207 for winching drill line or drill lines 212, a standpipe 208 that receives mud from the vibrating hose 206, a kelly hose 209 that receives mud from the standpipe 208, a gooseneck or goosenecks 210, a traveling block 211, a crown block 213 for carrying the traveling block 211 via the drill line or drill lines 212 (see, e.g., the crown block 173 of FIG. 1), a derrick 214 (see, e.g., the derrick 172 of FIG. 1), a kelly 218 or a top drive 240, a kelly drive bushing 219, a rotary table 220, a drill floor 221, a bell nipple 222, one or more blowout preventors (BOPs) 223, a drillstring 225, a drill bit 226, a casing head 227 and a flow pipe 228 that carries mud and other material to, for example, the mud tank 201."]; and 
a predetermined borehole diameter. 

16.	As per Claim 11, Boualleg teaches: 
A system, comprising: 
a logging system coupled to a plurality of logging tools, a simulator comprising a computer processor, wherein the simulator is coupled to the logging system and comprises functionality [BOUALLEG reads on: Abstract, Fig. 46, as above, Claim 1; Fig. 2, Wellsite System 200; para 177, "Referring again to FIG. 2, the wellsite system 200 can include one or more sensors 264 that are operatively coupled to the control and/or data acquisition system 262. As an example, a sensor or sensors may be at surface locations. As an example, a sensor or sensors may be at downhole locations. As an example, a sensor or sensors may be at one or more remote locations that are not within a distance of the order of about one hundred meters from the wellsite system 200. As an example, a sensor or sensor may be at an offset wellsite where the wellsite system 200 and the offset wellsite are in a common field (e.g., oil and/or gas field)."; para 186, "The aforementioned PETREL framework provides components that allow for optimization of exploration and development operations. The PETREL framework includes seismic to simulation software components that can output information for use in increasing reservoir performance, for example, by improving asset team productivity."] for: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

17.	As per Claim 13, Boualleg in view of Li teaches: 
The system of claim 11, wherein the simulator [as above, Claim 11] is configured to: 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

18.	As per Claim 14, Boualleg in view of Li teaches: 
The system of claim 11, wherein the simulator [as above, Claim 11] is configured to: 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

19.	As per Claim 15, Boualleg in view of Li teaches: 
The system of claim 11, further comprising: 
Boualleg further teaches: 
a control system for a drilling system, the control system coupled to the logging system and the simulator [BOUALLEG reads on: Abstract, Fig. 46, as above, Claim 11; Fig. 2, Wellsite System 200, Control/Data Acquisition 262],
The remainder of the Claim rejected under the same rationale as Claim 6 above.

20.	As per Claim 16, Boualleg teaches: 
A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality [BOUALLEG reads on: Abstract, as above, Claim 1; Fig. 4, Wellsite System 400, System 470, Processor(s) 472, Memory 474, Instructions 476; Fig. 46, system 4600; para 5, "One or more computer-readable storage media can include processor-executable instructions to instruct a computing system to: .."]: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 18, Boualleg in view of Li teaches: 
The non-transitory computer readable medium of claim 16, wherein the instructions [as above, Claim 16] further comprise functionality for: 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

22.	As per Claim 19, Boualleg in view of Li teaches: 
The non-transitory computer readable medium of claim 16 [as above], 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

23.	As per Claim 20, Boualleg in view of Li teaches: 
The non-transitory computer readable medium of claim 16 [as above], 
The remainder of the Claim rejected under the same rationale as Claim 10 above.

24.	Claims 2, 8, 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Boualleg in view of Li in view of Le Guern et al. (US Patent Publication 20200158898 A1 - hereinafter Le Guern).

25.	As per Claim 2, Boualleg in view of Li teaches: 
The method of claim 1 [as above], further comprising: 
Boualleg further teaches: 
obtaining a gamma ray (GR) log for an interval of interest within a wellbore [BOUALLEG reads on: para 283, "As to data, they can include gamma ray (GR) data. For example, a LWD tool or segment (e.g., component of a drillstring) can include a GR tool (e.g., a GR unit, etc., as mentioned with respect to the RSS examples). As an example, GR offset data (as acquired by a logging while drilling tool) gathered before a job can be utilized in a predictive control method. As an example, a method can include acquiring gamma ray (GR) measurements downhole in real-time where these can be compared and correlated with a GR model derived from offset data (e.g., one or more offset wells). Such an approach can be implemented on the surface and/or downhole utilizing appropriate computational equipment."]; 
adjusting the GR log ... to generate an augmented GR log [BOUALLEG reads on: para 284, "As an example, if a correlation is found between the real-time GR and estimated GR model, a depth shift can be utilized to adjust the model to the current well depth."], ... 
... wherein the augmented GR log is used to train the model [BOUALLEG reads on: Abstract, as above, Claim 1; para 284, as above - if a correlation is found between the real-time GR and estimated GR model, a depth shift can be utilized to adjust the model to the current well depth is wherein the augmented GR log is used to train the model; para 286, "As an example, once data are depth shifted, one or more future LWD patterns (e.g., limestone layers, shales, clays and the GR predictions) along with the steerability model (e.g., including the steering commands and the drilling parameters—e.g. WOB, RPM and Flow) can be used to predict ahead of the bit and calculate the PIs (see, e.g., the method 1505)."; para 287, "As an example, if the predicted well path, while drilling violates one or more of the real time PIs then the predictive model-based control approach can be used to re-define (e.g., optimize) one or more trajectory targets (e.g., as one or more set-point changes in the trajectory) to satisfy the given Pls." - the predictive model-based control approach can be used to re-define (e.g., optimize) one or more trajectory targets is wherein the augmented GR log is used to train the model].
Boualleg does not explicitly teach, but Li further teaches: 
... a predetermined amount of feldspars, micas, or glauconite within a formation within the interval of interest [LI reads on: Fig. 8, Stratigraphy 800, Glauconite; para 144, "As mentioned, for the example stratigraphy 800 of FIG. 8, thicknesses of materials in a stratigraphic unit can be of the order of 1 m or less." - thicknesses of materials in a stratigraphic unit can be of the order of 1 m or less is a predetermined amount], and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the further teachings of Li in the same field of endeavor of modeling drilling performance to include a predetermined amount of feldspars, micas, or glauconite within a formation within the interval of interest . The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. 
Boualleg in view of Li does not explicitly teach, but Le Guern teaches: 
... using predetermined noise [LE GUERN reads on: para 164, "As an example, such a method may include introducing noise such that the synthetic seismic data includes noise. As an example, noise may be selected from one or more types of noise."] ... 
... wherein the predetermined noise [LE GUERN, as above] is based on ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the teachings of Le Guern in the same field of endeavor of modeling drilling performance to include using predetermined noise. The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. See Le Guern, Abstract, "A method can include acquiring imagery of an exposed surface of the Earth; generating a multi-dimensional model based at least in part on the imagery; generating synthetic seismic data utilizing the multi-dimensional model; acquiring seismic data of a subsurface region of the Earth; performing a search that matches a portion of the acquired seismic data and a portion of the synthetic seismic data; and characterizing the subsurface region of the Earth based at least in part on the portion of the synthetic seismic data."; paragraph 203, "As an example, a method can include data acquisition through various techniques (e.g., well testing, photography, seismic, etc.) and then digitalization to create a 3D digital model. .. For example, a machine learning component of a framework may automatically code information such as synthetic seismic data associated with analogues.".

26.	As per Claim 8, Boualleg in view of Li teaches: 
The method of claim 1, further comprising: 
Boualleg further teaches: 
obtaining a gamma ray (GR) log for an interval of interest within a wellbore [BOUALLEG reads on: Fig. 8, Determine estimates of formation tops and signatures of LWD measurements versus MD/TVD for subject well 820, During real-time drilling, at the surface (or down hole if the estimates of the LWD and the steering model are loaded in the tool and ROP is available) correlate the LWD patterns from the offset wells with real-time recordings from the LWD (e.g. gamma ray) 860; ]; 
adjusting the GR log ... to generate an augmented GR log [BOUALLEG reads on: para 284, "As an example, if a correlation is found between the real-time GR and estimated GR model, a depth shift can be utilized to adjust the model to the current well depth."], ... 
... a predetermined amount of a drilling mud being used during a drilling operation [BOUALLEG reads on: Fig. 4, Mud Tanks 430; Fig. 32, System 3200, User Entry 3216, Mud Weight Etc., Remote Drilling System 3240, Planning System 3292; para 135, "FIG. 2 shows an example of a wellsite system 200 (e.g., at a wellsite that may be onshore or offshore). As shown, the wellsite system 200 can include a mud tank 201 for holding mud and other material (e.g., where mud can be a drilling fluid), a suction line 203 that serves as an inlet to a mud pump 204 for pumping mud from the mud tank 201 such that mud flows to a vibrating hose 206, a drawworks 207 for winching drill line or drill lines 212, a standpipe 208 that receives mud from the vibrating hose 206, a kelly hose 209 that receives mud from the standpipe 208, a gooseneck or goosenecks 210, a traveling block 211, a crown block 213 for carrying the traveling block 211 via the drill line or drill lines 212 (see, e.g., the crown block 173 of FIG. 1), a derrick 214 (see, e.g., the derrick 172 of FIG. 1), a kelly 218 or a top drive 240, a kelly drive bushing 219, a rotary table 220, a drill floor 221, a bell nipple 222, one or more blowout preventors (BOPs) 223, a drillstring 225, a drill bit 226, a casing head 227 and a flow pipe 228 that carries mud and other material to, for example, the mud tank 201."; para 337, "FIG. 32 shows an example of a system 3200 that includes various data sources 3210 such as surface sensors 3212 (e.g., TVD, MD, WOB, ROP, RPM, FLOW, etc.), downhole tool sensors 3204 (e.g., surveys, toolface, collar RPM, SR demand, TF demand, etc.) and user entry 3206 (e.g., mud weight, etc.)." - mud weight is a predetermined amount of a drilling mud], and 
wherein the augmented GR log is used to train the model [BOUALLEG reads on: Abstract, paras 284, 286, 287, as above, Claim 2].
Boualleg in view of Li does not explicitly teach, but Le Guern teaches: 
... using predetermined noise [LE GUERN reads on: para 164, "As an example, such a method may include introducing noise such that the synthetic seismic data includes noise. As an example, noise may be selected from one or more types of noise."] ... 
... wherein the predetermined noise [LE GUERN, as above] is based on ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the teachings of Le Guern in the same field of endeavor of modeling drilling performance to include using predetermined noise. The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently training the model. 

27.	As per Claim 12, Boualleg in view of Li teaches: 
The system of claim 11 [as above], further comprising: 
Boualleg further teaches: 
a drilling system coupled to a wellbore in a formation, wherein the wellbore comprises a cemented section [BOUALLEG reads on: Abstract, as above, Claim 11; Fig. 4, Wellsite System 400, Drilling Services 496; Fig. 6, GUI 600, Casing, Cement]; 
a gamma ray logging tool disposed inside the wellbore, wherein the gamma ray (GR) logging tool is configured to generate a GR log for an interval of interest within the wellbore [BOUALLEG reads on: para 283, "As to data, they can include gamma ray (GR) data. For example, a LWD tool or segment (e.g., component of a drillstring) can include a GR tool (e.g., a GR unit, etc., as mentioned with respect to the RSS examples). As an example, GR offset data (as acquired by a logging while drilling tool) gathered before a job can be utilized in a predictive control method. As an example, a method can include acquiring gamma ray (GR) measurements downhole in real-time where these can be compared and correlated with a GR model derived from offset data (e.g., one or more offset wells). Such an approach can be implemented on the surface and/or downhole utilizing appropriate computational equipment."; para 284, "As an example, if a correlation is found between the real-time GR and estimated GR model, a depth shift can be utilized to adjust the model to the current well depth."], and 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

28.	As per Claim 17, Boualleg in view of Li teaches: 
The non-transitory computer readable medium of claim 16, wherein the instructions [as above, Claim 16] further comprise functionality for: 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

29.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Boualleg in view of Li in view of Guo et al. (US Patent Publication 20170089846 A1 - hereinafter Guo).

30.	As per Claim 9, Boualleg in view of Li teaches: 
The method of claim 1, wherein the first acquired well data [as above, Claim 1] is 
Boualleg further teaches: 
obtained by a logging tool measuring an interval of interest in a formation, wherein the logging tool is disposed in a wellbore within the formation [BOUALLEG reads on: Abstract, Fig. 7, para 220, as above, Claim 1; para 221, as above, Claim 1 - Real-time directional survey measurements is measuring an interval of interest in a formation; para 337, "FIG. 32 shows an example of a system 3200 that includes various data sources 3210 such as surface sensors 3212 (e.g., TVD, MD, WOB, ROP, RPM, FLOW, etc.), downhole tool sensors 3204 (e.g., surveys, toolface, collar RPM, SR demand, TF demand, etc.) and user entry 3206 (e.g., mud weight, etc.)." - downhole tool sensors 3204 is a logging tool .. wherein the logging tool is disposed in a wellbore within the formation], ... 
... wherein the at least one drilling factor corresponds to ... within the first acquired well data [BOUALLEG reads on: Abstract, Fig. 7, as above, Claim 1] ... 
Boualleg in view of Li does not explicitly teach, but Guo teaches: 
... wherein a cemented section of the wellbore is disposed between the logging tool and a wall of the formation [Guo reads on: Fig. 1, system 10, sonde 12, cement sheath 20; para 19, "A logging cable 11 may suspend a sonde 12 in a wellbore 13. Wellbore 13 may be drilled by a drill bit on a drill string as illustrated in FIG. 2, and wellbore 13 may be lined with casing 19 and a cement sheath 20. For illustrative purposes, a shallow portion 13a of wellbore 13 lacks a proper cement bond, while a deeper portion 13b of wellbore 13 has a good cement bond."; para 20, "Sonde 12 may have a protective housing which may be fluid tight, be pressure resistant, and support and protect internal components during deployment. Sonde 12 may enclose one or more logging systems to generate data useful in analysis of wellbore 13 or in determining the nature of the formation 21 in which wellbore 13 is located."; para 21, "In one embodiment, logging tool 100 may be provided, as described below with respect to FIG. 3A, for testing the quality of the bond or other characteristics of cement 20 between casing 19 and formation 21, for example."], and ... 
... an attenuation in measured values ... in response to the presence of the cemented section [GUO reads on: para 3, "Recorded sonic waveforms, commonly referred to as a cement bond log, variable display log or micro seismogram log data, may be plotted with respect to wellbore depth and then visually interpreted by an operator to provide a basic understanding of the composition of the cement sheath in the annular space. Cement bond log data may be plotted with waveform arrival time indicated horizontally, wellbore depth indicated vertically, and waveform amplitude indicated by color or intensity, resulting in a serrated or striped display. Adjacent to this cement bond log plot, a waveform amplitude plot and a gamma ray plot may be provided for correlation."; para 4, "Waveforms generally have a very different signature when passing through an annular space filled with fluid (free pipe) versus solid (cement). The free pipe signature typically includes higher amplitudes, a low rate of attenuation and a consistent waveform. When the annular space is filled with a solid material such as cement, the amplitude of the waveform is reduced, the attenuation of the same waveform is increased, and the waveforms are not consistent."-- - When the annular space is filled with a solid material such as cement, the amplitude of the waveform is reduced is an attenuation in measured values .. in response to the presence of the cemented section].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Boualleg in view of Li to incorporate the teachings of Guo in the same field of endeavor of modeling drilling performance to include wherein a cemented section of the wellbore is disposed between the logging tool and a wall of the formation, and .. an attenuation in measured values ... in response to the presence of the cemented section. The motivation for doing this would have been to improve the drilling performance modeling of Boualleg in view of Li by efficiently improving the model. See Guo, Abstract, "A method and logging tool for evaluating the cement behind casing. In an embodiment, a collimated source emits gamma rays at selectable elevation angles. A fixed collimated detector received reflected gamma rays. Reflected calibration gamma rays are measured in a wellbore section having a cement layer of known condition. Backscattered evaluation gamma rays are measured in a section of wellbore to be analyzed and are compared with the backscattered calibration gamma rays to provide an indication of the quality of the cement layer at that location."; paragraph 59, "FIG. 10 is a plot of computed backscattered evaluation to backscattered calibration gamma rays corresponding to an evaluation region of the wellbore that has poor cement bonding or a void in the cement layer, such as void 201 in FIG. 7. Referring to FIGS. 7 and 10, as indicated, plotted computed ratios 305, 307 have values less than unity at elevation angles α between approximately 55 and 78 degrees and values greater than unity above 78 degrees. Again, the trend may be relatively independent of source gamma ray energy levels. Non-unity backscattered evaluation to backscattered calibration gamma ray ratios may indicate discontinuities in cement 20.".



Conclusion

31.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maniar et al. (US Patent Publication 20200040719 A1) describes a method and system for generating a drilling model using a training data set for machine learning.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623